2019 IL App (1st) 180955


                                                                               SIXTH DIVISION
                                                                               JULY 26, 2019

No. 1-18-0955

JANE DOE,                                                      )       Appeal from the
                                                               )       Circuit Court of
                Plaintiff-Appellant,                           )       Cook County.
                                                               )
                v.                                             )       No. 14 L 3610
                                                               )
ALEXIAN BROTHERS BEHAVIORAL HEALTH                             )
HOSPITAL,                                                      )       Honorable
                                                               )       Mary R. Minella,
                Defendant-Appellee.                            )       Judge Presiding.

       JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
       Presiding Justice Delort and Justice Connors concurred in the judgment and opinion.

                                             OPINION

¶1     The plaintiff-appellant, by the pseudonym Jane Doe (the plaintiff), filed the instant action

against the defendant-appellee, Alexian Brothers Behavioral Health Hospital (the hospital) in the

circuit court of Cook County. The plaintiff’s complaint sought damages for alleged emotional

injuries she suffered after a former employee of the hospital mailed the plaintiff a harassing

letter. Following a jury verdict in favor of the plaintiff, the trial court determined that the verdict

was inconsistent with the jury’s answer to a special interrogatory. The trial court then entered

judgment in favor of the hospital on the basis that the special interrogatory was controlling. The

plaintiff now appeals, arguing that the special interrogatory should never have been submitted to

the jury. For the following reasons, we reverse the judgment of the circuit court of Cook County

and remand the case for a new trial.
1-18-0955


¶2                                           BACKGROUND

¶3       The hospital is a health care provider that operates an outpatient psychiatric clinic in

Hoffman Estates, Illinois. The plaintiff received treatment from the hospital over the course of

several years for her mental health issues, mainly related to sexual abuse that she suffered as a

child.

¶4       Michelle Morrison, 1 the hospital’s former employee who sent the letter in question to the

plaintiff, was a senior account representative in the hospital’s billing department from 2005 to

2010. Morrison worked directly with various insurance companies to resolve patient billing

issues related to treatment received by patients of the hospital. Morrison’s duties included

requesting copies of patients’ mental health records, as required by insurers, in order to provide

the insurance companies with information needed regarding treatment rendered to their insureds.

This information was used to obtain payment. On July 28, 2010, the hospital discovered that

Morrison was using the hospital’s computer system for personal Internet searches unrelated to

her work. As a result of this, the hospital terminated her employment.

¶5       Four months after Morrison’s termination, Chris Novak, who was then the hospital’s

practice administrator, received an anonymous letter containing only the word “liar.” The word’s

individual letters had been cut from magazines and pasted onto stationery bearing the hospital’s

letterhead. Novak brought the letter to the attention of the hospital’s risk manager, who

recommended filing a police report, which Novak did.

¶6       Over the next year and a half, several of the hospital’s patients received disturbing,

anonymous letters, always on stationery bearing the hospital’s letterhead. The letters referenced

private information from the patients’ mental health records retained by the hospital. The letters

         1
          Morrison is not a party to this appeal.


                                                    -2-
1-18-0955


were of a vile and shocking personal nature.

¶7     The plaintiff was the fourth known patient to receive one of these anonymous, shocking

letters. The letter sent to the plaintiff made disturbing references to the sexual abuse that she had

suffered as a child, as well as to her mental health issues and treatments.

¶8     After each patient received an anonymous letter, they notified the hospital, which in turn

notified the police. Eventually, the police determined that Morrison was the author of all the

anonymous letters and arrested her. Morrison was eventually convicted of three counts of felony

forgery. Morrison later testified via deposition regarding her activity while she was employed by

the hospital. Among other things, she claimed to have taken 50 patient records home while she

was employed by the hospital.

¶9     The plaintiff subsequently filed the complaint in the instant action. The plaintiff’s

complaint was originally filed against both the hospital and Morrison. However, the plaintiff

dismissed Morrison as a party and filed an amended complaint against only the hospital. The

amended complaint alleged five claims against the hospital: (1) institutional negligence,

(2) willful and wanton institutional conduct, (3) negligent supervision, (4) negligent infliction of

emotional distress, and (5) violation of the Mental Health and Developmental Disabilities

Confidentiality Act (740 ILCS 110/1 et seq. (West 2014)). The plaintiff’s complaint averred:

“The outrageous content of [Morrison’s letter] has severely and adversely impacted the health

and well-being of [the plaintiff], directly and proximately causing her to suffer extreme

emotional and psychological trauma, and severely aggravating her mental health conditions,

requiring extensive further mental health treatment.”

¶ 10   The hospital denied the material allegations of the plaintiff’s complaint and pleaded sole

proximate cause as an affirmative defense based on the “criminal conduct” of Morrison. The


                                                -3-
1-18-0955


hospital also filed a counter-claim for contribution against Morrison and sought apportionment of

fault between itself and Morrison, pursuant to section 2-1117 of the Code of Civil Procedure (the

Code) (735 ILCS 5/2-1117 (West 2014)), thus making Morrison a third-party defendant in the

lawsuit.

¶ 11    A jury trial commenced. The plaintiff argued that the hospital allowed Morrison to

request and obtain patient records that were more than the “minimum necessary” to complete her

tasks related to billing, in accordance with the Health Insurance Portability and Accountability

Act of 1996 (HIPAA) (Pub. L. No. 104-191, 110 Stat. 1936 (codified as amended in scattered

sections of 29 U.S.C. and 42 U.S.C.)). See 45 C.F.R. § 164.502(b) (2014) (“[w]hen using or ***

when requesting protected health information ***, a covered entity or business associate must

make reasonable efforts to limit protected health information to the minimum necessary to

accomplish the intended purpose of the use, disclosure, or request”). The plaintiff argued that the

hospital failed to properly monitor the amount of records Morrison requested, failed to supervise

her use of the records, and failed to properly train her.

¶ 12    The hospital’s defense theory was that Morrison was the sole proximate cause of the

plaintiff’s injuries based on her rogue behavior and criminal conduct. The hospital presented

several witnesses, including Morrison’s former supervisor and the hospital’s administrative

expert, who all testified that Morrison completed the hospital’s privacy and confidentiality

training, completed 72 separate HIPAA continuing education modules during her employment,

and signed the hospital’s confidentiality statement.

¶ 13    Morrison initially testified 2 in her deposition that her supervisor allowed her to take some


        2
         Morrison did not testify at the trial. Instead, the transcript from her deposition given earlier was
read into the record at trial.


                                                    -4-
1-18-0955


of the patients’ medical records home in order to practice medical coding. Morrison later stated

in her deposition that although her supervisor gave her permission to use the medical records to

practice coding, she was not sure that her supervisor gave her specific permission to take the

records home. Morrison’s supervisor testified at trial that she never gave Morrison permission to

take any medical records home.

¶ 14    During the jury instruction conference, the court asked the plaintiff’s counsel whether the

plaintiff was attributing Morrison’s negligence to the hospital. Plaintiff’s counsel responded:

“We’re alleging that it’s really the hospital’s failure to supervise, failure to train, and we’re really

not focusing on [Morrison’s] actions.” The plaintiff’s counsel also agreed that it was unnecessary

to instruct the jury on the theory of agency because “there’s no allegation of agency.”

¶ 15    The plaintiff tendered a modified version of Illinois Pattern Jury Instructions, Civil, No.

12.04 (2011) (hereinafter IPI Civil (2011) No. 12.04):

               “More than one party may be to blame for causing an injury. If you

               decide that the defendant was negligent and that its negligence was

               a proximate cause of injury to the plaintiff; it is not a defense that

               some third person who is not a party to the suit may also have been

               to blame.” (Emphasis in original.) 3

The court noted that the “Notes on Use” section of IPI Civil (2011) No. 12.04 indicates that it

should be used only where negligence of a person who is not a party to the lawsuit may have

contributed to the cause of the occurrence. Because Morrison was a party to the lawsuit through

the hospital’s contribution claim, the court refused to give the modified IPI Civil (2011) No.


        3
         The IPI Civil (2011) No. 12.04 instruction tendered by the plaintiff modified the word “person”
to “party.”


                                                 -5-
1-18-0955


12.04 jury instruction.

¶ 16    The hospital then requested that the jury instructions include the hospital’s contribution

claim against Morrison. The plaintiff’s counsel objected to characterizing Morrison’s conduct as

“criminal,” in the contribution claim instructions tendered by the hospital. Once that language

was removed, the plaintiff’s counsel told the court that “otherwise that language in terms of

theirs is fine.”

¶ 17    The hospital also requested to have the following special interrogatory submitted to the

jury: “Was Michelle Morrison the sole proximate cause of [the plaintiff’s] claimed injuries?”

The plaintiff objected to the special interrogatory on the basis that there was no evidence “that

could sustain something being the sole proximate cause.” The court allowed the special

interrogatory over the plaintiff’s objection.

¶ 18    The trial court provided the jury with instructions as to the plaintiff’s claims against the

hospital, as well as the hospital’s contribution claim against Morrison. The instructions stated

that the plaintiff alleged that numerous actions by the hospital were the “proximate cause” of her

injuries. The instructions defined “proximate cause” as:

                   “[A] cause that, in the natural or ordinary course of events, produced the

                   plaintiff’s injury. It need not be the only cause, nor the last or nearest

                   cause. It is sufficient if it combines with another cause resulting in the

                   injury.”

¶ 19    The jury received several verdict forms. It was instructed to fill out verdict form A if it

found in favor of the plaintiff or verdict form B if it found in favor of the hospital. Verdict form

A included a section for the jury to award damages, a section to indicate whether it found in

favor of the hospital on its contribution claim against Morrison, and a section to apportion fault


                                                  -6-
1-18-0955


between the hospital and Morrison. Verdict form C asked the jury to indicate whether it found

that the hospital “acted with actual or deliberate intention to harm or, if not intentional, showed

an utter indifference to or conscious disregard for the safety of the plaintiff.” The jury was also

given a separate, unlabeled form, which contained the special interrogatory: “Was Michelle

Morrison’s actions the sole proximate cause of [the plaintiff’s] claimed injuries?”

¶ 20   During deliberations, the jury submitted a question to the trial court regarding the special

interrogatory. The written question asked: “Do we need to fill out this form and is it part of

verdict form C?” The trial court’s written response stated: “You need to fill out the form

attached. It is not a part of verdict form C.”

¶ 21   The jury returned verdict form A in favor of the plaintiff. The jury awarded the plaintiff

$1 million in damages for her emotional distress and loss of a normal life. The jury also

answered “yes” and found in favor of the hospital on its contribution claim against Morrison.

The jury apportioned fault between the hospital and Morrison, apportioning 20% of fault to the

hospital and 80% of fault to Morrison. On verdict form C, the jury answered “no” in finding that

the hospital had not acted with intention or indifference to harm the plaintiff. Lastly, the jury

answered the hospital’s special interrogatory in the affirmative. The jury found that Morrison

was the sole proximate cause of the plaintiff’s injuries.

¶ 22   The hospital argued that the jury’s general verdict was inconsistent with the special

interrogatory and moved the court to enter judgment in its favor. The court agreed that the

general verdict and the special interrogatory were inconsistent. The court determined that the

special interrogatory was controlling and consequently entered judgment in favor of the hospital

on all counts.

¶ 23   The plaintiff filed a posttrial motion to set aside the special interrogatory, vacate the


                                                 -7-
1-18-0955


judgment in favor of the hospital, and enter the jury verdict in favor of the plaintiff. The plaintiff

argued that the special interrogatory should never have been given because the lawsuit was not

about sole proximate cause. The plaintiff noted that when she tried to tender the jury instruction

IPI Civil (2011) No. 12.04, which instructs on sole proximate cause, the trial court rejected that

instruction. The trial court opined at the time that the instruction would have been improper since

Morrison was a party to the lawsuit. The plaintiff argued that because it was improper to submit

instruction IPI Civil (2011) No. 12.04 to the jury, it was, in turn, improper to submit a special

interrogatory to the jury which asked about sole proximate cause. The plaintiff also argued that

another reason why the special interrogatory should not have been given was because it confused

the jury. The plaintiff argued that in the context of all the other jury instructions, including the

instruction which defined “proximate cause,” the special interrogatory was ambiguous and

confusing. The plaintiff highlighted the jury’s question regarding whether the special

interrogatory was a part of verdict form C as evidence that the jury was confused. Additionally,

the plaintiff claimed that the special interrogatory failed to indicate whether the jury found

Morrison’s actions to be within or outside the scope of her employment. The plaintiff averred

that it was clear that the jury intended to find in her favor on her claims against the hospital

because of its verdict on verdict form A. She asked the trial court to set aside the special

interrogatory and enter judgment in her favor.

¶ 24   Following a hearing on the plaintiff’s motion, the trial court entered an order denying the

motion. In its written order, the trial court explained that the special interrogatory was proper

because the hospital’s defense theory was that Morrison was the sole proximate cause of the

plaintiff’s injuries. The trial court also found that there was no evidence of jury confusion.

Regarding the jury’s written question, the court stated:


                                                 -8-
1-18-0955


               “The question[ ] sought clarification or reflected a question about

               procedure rather than signifying confusion. *** Possibly and

               presumably, the jury’s question *** was prompted by the fact that

               the special interrogatory, without a heading, was located directly

               after the jury instruction bearing ‘Verdict Form C’ in the stack of

               jury instructions given to the jurors.”

The trial court also rejected the plaintiff’s argument that the special interrogatory failed to

determine whether Morrison’s conduct was within or outside the scope of her employment. The

trial court noted that the plaintiff had an opportunity to tender such a special interrogatory in

order to prove its case, but failed to do so. The court concluded:

               “Special interrogatories must go to the ultimate issue; they are not

               to be used as questionnaires to the jury to fill in gaps in plaintiff’s

               proof. *** The special interrogatory in this case concerned an

               ultimate issue of fact, and tested the general verdict. It was clearly

               worded in proper form. The special interrogatory properly

               controlled the verdict.”

This appeal followed.

¶ 25                                      ANALYSIS

¶ 26   We note that we have jurisdiction to review this matter, as the plaintiff filed a timely

notice of appeal following the denial of her posttrial motion. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994);

R. 303 (eff. July 1, 2017).

¶ 27   The plaintiff presents the following issues on appeal: (1) whether it was proper for the

trial court to submit a special interrogatory on sole proximate cause to the jury, (2) whether the


                                                -9-
1-18-0955


trial court erred in finding that the special interrogatory was irreconcilable with the general

verdict and entering judgment for the hospital, (3) whether the hospital was entitled to

apportionment of fault, and (4) whether the trial court abused its discretion in not allowing the

plaintiff to question prospective jurors about punitive damages during voir dire. Because the

issue of whether the sole proximate cause special interrogatory should have been submitted to

the jury is dispositive, we turn to it first.

¶ 28    The plaintiff argues that the sole proximate cause special interrogatory was not in proper

form because it was ambiguous and confusing. The plaintiff focuses on the fact that the jury

instructions lacked a definition of “sole proximate cause.” 4 The plaintiff claims that the jury was

clearly confused because it answered the special interrogatory in the affirmative, finding that

Morrison was the sole proximate cause of the plaintiff’s injuries, despite simultaneously finding

in the general verdict that the hospital was 20% at fault for the plaintiff’s injuries. As further

evidence of confusion, the plaintiff also highlights the jury’s question to the trial court during

deliberations regarding the special interrogatory.

¶ 29    Special interrogatories are governed by section 2-1108 of the Code (735 ILCS 5/2-1108

(West 2016)), which states:

                 “Unless the nature of the case requires otherwise, the jury shall

        4
          The hospital argues that the plaintiff has forfeited its challenge to the special interrogatory,
specifically its argument that there should have been a “sole proximate cause” definition, because the
plaintiff did not object to the special interrogatory on that basis until her posttrial motion. During oral
arguments before this court, the plaintiff’s counsel conceded that she never proposed a “sole proximate
cause” definition but claimed that she timely objected to the special interrogatory on other grounds.
Generally, arguments raised for the first time in a posttrial motion are forfeited. Guski v. Raja, 409 Ill.
App. 3d 686, 697 (2011). However, forfeiture is a limitation on the parties, not the court, and we may
exercise our discretion to review an otherwise forfeited issue. Great American Insurance Co. of New York
v. Heneghan Wrecking & Excavating Co., 2015 IL App (1st) 133376, ¶ 81 (Gordon, J., specially
concurring). In the interest of justice, we exercise our discretion to consider the plaintiff’s challenge to the
special interrogatory, including her argument that it is confusing without a “sole proximate cause”
definition.


                                                    - 10 -
1-18-0955


               render a general verdict. The jury may be required by the court,

               and must be required on request of any party, to find specially

               upon any material question or questions of fact submitted to the

               jury in writing. Special interrogatories shall be tendered, objected

               to, ruled upon and submitted to the jury as in the case of

               instructions. Submitting or refusing to submit a question of fact to

               the jury may be reviewed on appeal, as a ruling on a question of

               law. When the special finding of fact is inconsistent with the

               general verdict, the former controls the latter and the court may

               enter judgment accordingly.”

A special interrogatory tests the general verdict against the jury’s determination as to one or

more specific issues of ultimate fact. Simmons v. Garces, 198 Ill. 2d 541, 555 (2002). A special

interrogatory is in proper form if (1) it relates to an ultimate issue of fact upon which the rights

of the parties depend and (2) an answer responsive thereto is inconsistent with some general

verdict that might be returned. Id. Additionally, “a special interrogatory: (1) should consist of a

single direct question; (2) should not be prejudicial, repetitive, misleading, confusing or

ambiguous; and (3) should use the same language or terms as the tendered instructions.” Smart v.

City of Chicago, 2013 IL App (1st) 120901, ¶ 32. We review a trial court’s ruling regarding a

request for a special interrogatory de novo. Id.

¶ 30   There is no question that the jury’s responses to the general verdict and the special

interrogatory in this case were inconsistent. We acknowledge that a conflict between the general

verdict and the special interrogatory does not necessarily mean that the special interrogatory was

confusing. See Blakey v. Gilbane Building Corp., 303 Ill. App. 3d 872, 882 (1999) (the mere fact


                                               - 11 -
1-18-0955


of inconsistency between the general verdict and the special interrogatory does not indicate that

the jury was confused in entering the special interrogatory; to so hold would patently nullify the

pertinent provision of section 2-1108). However, in the context of all of the jury instructions in

this case, the special interrogatory was indeed confusing and ambiguous.

¶ 31   First, the jury was asked whether it found in favor of the plaintiff on her claims against

the hospital, which it did. Next, the jury was asked whether it found in favor of the hospital on its

contribution claim against Morrison, which it also did. Then, it was asked to apportion fault for

the plaintiff’s injuries between the hospital and Morrison, which it apportioned the hospital 20%

of fault and Morrison 80% of fault. Then it was asked if Morrison was the “sole proximate

cause” of the plaintiff’s injuries, to which it answered yes. All of these instructions together

produced a result that suggests confusion. We disagree with the trial court that the jury’s written

question regarding the special interrogatory was of a procedural nature. It is much more likely

that the jury was seeking clarification because it was confused by the sole proximate cause

special interrogatory after just apportioning fault between the hospital and Morrison.

¶ 32   In Jacobs v. Yellow Cab Affiliation, Inc., 2017 IL App (1st) 151107, a taxi passenger filed

a negligence action against a taxi driver and the respective taxi company after he suffered

injuries in an automobile accident. The taxi driver and taxi company submitted the following

special interrogatory: “ ‘Were [the plaintiff’s] actions on the night of the accident the sole

proximate cause of plaintiff’s injuries and damages?’ ” Id. ¶ 127. The trial court rejected the

special interrogatory, and this court affirmed that ruling on appeal. Id. This court explained:

               “[T]he language was so broad that a responsive answer would not

               necessarily be inconsistent with a general verdict. It is not clear

               what part of the verdict is being tested because the question does


                                               - 12 -
1-18-0955


               not specify any particular ‘actions on the night of the accident.’ It

               could refer to [the plaintiff’s] action of selecting [the taxi driver’s]

               cab, giving directions, using his phone during the ride, or yelling

               out to exit the highway.” Id.

Similarly here, it is not clear what part of the verdict is being tested by the special interrogatory.

The special interrogatory, “Was Michelle Morrison the sole proximate cause of [the plaintiff’s]

claimed injuries?” could refer to more than one act or set of facts relating to Morrison. For

example, it could relate to Morrison’s act of sending the letter, or it could relate to Morrison’s

acts of bringing the plaintiff’s mental health record home with her and using it to send the letter.

Stated another way, the jury could have found that although Morrison’s actions were the sole

proximate cause of the plaintiff’s injuries, some of her actions would not have occurred but for

the hospital’s negligence. This is especially true without clear jury instructions. As in Jacobs, the

special interrogatory in this case was broad in the context of all the other instructions, and thus it

is impossible to determine what the jury understood to be the meaning of “sole proximate cause.”

¶ 33   Indeed, there was no definition of “sole proximate cause.” And despite the hospital’s

argument to the contrary, “sole proximate cause” is not a term that is broadly used in every day

speech, such that it is a commonly understood term. Nevertheless, in support of its argument, the

hospital directs us to Douglas v. Arlington Park Racecourse, LLC, 2018 IL App (1st) 162962,

but we find that Douglas highlights that “sole proximate cause” is not well understood even in

the legal community. In Douglas, the majority debated the term “sole proximate cause,” and

ultimately held that it is proper to give a sole proximate cause instruction where there are

multiple potential causes of a plaintiff’s injury. Id. ¶ 58. In Douglas, this court stated that “the




                                                - 13 -
1-18-0955


word ‘sole’ does not necessarily imply only the singular.” Id. ¶ 57. However, the dissent, which

we find more persuasive and clear, stated:

                        “Examining the plain language of this instruction, I must

               agree with the trial court that the sole proximate cause language is

               inappropriate where there is evidence of multiple—independent—

               potential causes of the plaintiff’s injuries by multiple parties. The

               sole proximate cause instruction contemplates just that—the ‘sole’

               proximate cause of the plaintiff’s injury. ‘Sole’ is defined as ‘[o]ne

               and only’ or ‘[b]elonging or restricted to one person or group of

               people.’        Oxford        English       Dictionary,        http://

               en.oxforddictionaries.com/definition/sole (last visited June 18,

               2018). The majority attempts to torture the definition of this word

               to suggest that ‘the word “sole” does not necessarily imply only

               the singular.’ [Citation.] It does so by pointing to dictionary

               definitions that include the term ‘group.’ The definition I have

               quoted above also includes the term ‘group.’ But the majority’s

               strained argument completely glosses over the important part of

               the definition—‘one person or group of people.’ (Emphasis added.)

               Oxford     English   Dictionary,   http://en.oxforddictionaries.com/

               definition/sole (last visited June 18, 2018). Each of the majority’s

               quoted definitions also includes this same limitation. Even though

               a group may be made of a number of individuals, it is still a

               collective singular, and the majority’s attempt to contort this


                                               - 14 -
1-18-0955


               meaning to encompass multiple distinct parties is simply absurd.”

               Id. ¶ 127 (Gordon, J., dissenting).

Like the dissent in Douglas, we also find that “sole proximate cause” cannot apply to more than

one party. The take away, however, is that it is impossible to determine whether the jury in this

case believed that “sole proximate cause” applied only to Morrison’s actions or to Morrison’s

actions and the hospital’s actions together. As highlighted by the debate in Douglas, without a

clear definition, “sole proximate cause” can be a confusing term to a jury. We find that to be the

case here.

¶ 34   When the plaintiff attempted to tender IPI Civil (2011) No. 12.04 during the jury

instructions conference, the trial court properly rejected it. IPI Civil (2011) No. 12.04 normally

instructs a jury on sole proximate cause. 5 The “Notes on Use” section of IPI Civil (2011) No.

12.04 makes clear, however, that those instructions are not to be used when they are directed at a

party in the subject case. Morrison was a party in this case, having been brought in by the

hospital on its contribution claim. Nonetheless, the hospital’s defense theory at trial was that

Morrison was the sole proximate cause of the plaintiff’s injuries. When a defendant presents a

sole proximate cause defense, it necessarily follows that there will be a sole proximate cause

instruction. See Leonardi v. Loyola University of Chicago, 168 Ill. 2d 83, 101 (1995) (a

defendant has the right to establish, by competent evidence, that the conduct of a third person is

the sole proximate cause of plaintiff’s injuries, and the defendant is entitled to an instruction on

this theory). As discussed, the “sole proximate cause” instruction would have been improper here

due to Morrison’s status as a party in the case. In turn, then, it was improper to submit the sole


       5
         We note that the plaintiff’s tendered version of IPI Civil (2011) No. 12.04 was modified and
actually did not include the “sole proximate cause” instruction.


                                               - 15 -
1-18-0955


proximate cause special interrogatory to the jury since there could be no accompanying

instruction on sole proximate cause in light of Morrison’s status as a party to the lawsuit.

¶ 35   Moreover, the jury instructions included a definition of “proximate cause,” which stated:

               “[A] cause that, in the natural or ordinary course of events,

               produced the plaintiff’s injury. It need not be the only cause, nor

               the last or nearest cause. It is sufficient if it combines with another

               cause resulting in the injury.” (Emphases added.)

This definition specifically allows for more than one cause of the plaintiff’s injuries. It is well

established that special interrogatories should use the same language contained in the other jury

instructions. Thomas v. Johnson Controls, Inc., 344 Ill. App. 3d 1026, 1033 (2003). Without

clear instructions, it is uncertain whether the jury in this case considered the “proximate cause”

definition in its deliberation of the “sole proximate cause” special interrogatory. Accordingly, we

find that the definition of “proximate cause” provided by the trial court, when combined with the

lack of a definition for “sole proximate cause,” rendered the special interrogatory confusing. See

Abruzzo v. City of Park Ridge, 2013 IL App (1st) 122360, ¶ 67 (special interrogatories are to be

read in the context of the parties’ claims and of the court’s other instructions to determine how

the interrogatories might be interpreted by the jury and whether the jury might be confused).

¶ 36   Reading the sole proximate cause special interrogatory in the context of all the other jury

instructions in this case, it undoubtedly has a confusing effect. It was therefore not in proper

form and should not have been submitted to the jury. Thus, we reverse the judgment of the trial

court, and we remand this case for a new trial.

¶ 37   In light of this, we need not reach the remaining issues raised by the parties. This includes

the plaintiff’s argument that the trial court abused its discretion during voir dire by not allowing


                                               - 16 -
1-18-0955


her to question prospective jurors about punitive damages. While the plaintiff’s proposed

questions for the prospective jurors may have been allowable, the jury ultimately found that the

hospital did not act with willful or wanton conduct towards the plaintiff. Thus, any purported

error on this issue during voir dire was harmless, as the plaintiff was not entitled to recover

punitive damages at the conclusion of the case.

¶ 38                                  CONCLUSION

¶ 39   For the foregoing reasons, we reverse the judgment of the circuit court of Cook County

and remand this case for a new trial consistent with this opinion.

¶ 40   Reversed and remanded.




                                               - 17 -
1-18-0955



                                 No. 1-18-0955


Cite as:                 Doe v. Alexian Brothers Behavioral Health Hospital,
                         2019 IL App (1st) 180955



Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 14-L-3610;
                         the Hon. Mary R. Minella, Judge, presiding.



Attorneys                Amanda M. Martin and Izabela Poznanski, of Law Offices of
for                      Parente & Norem, P.C., of Chicago, for appellant.
Appellant:


Attorneys                Joshua G. Vincent, Matthew P. Walsh II, James M. Hofert,
for                      Carson R. Griffis, and Lari A. Dierks, of Hinshaw & Culbertson
Appellee:                LLP, of Chicago, for appellee.




                                      - 18 -